DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross et al. US Publication 2008/0288026 (hereinafter Cross).
Regarding claim 1, Cross discloses a biological information measurement apparatus comprising a sensor sheet to be applied to a skin of a subject (element 22); a terminal to be attached to the sensor sheet (element 10), wherein the terminal is attached to the sensor sheet so as to be at least partially floated from the sensor sheet by a tongue piece (tongue piece 26, where it floats terminal 10 above sheet 22, see Figures 11A-C and 14-15).

Regarding claim 3, Cross discloses that the tongue piece extends from a center area of the sensor sheet (Figures 11A-C); and the terminal is attached to the center area of the sensor sheet so as to be at least partially floated from the sensor sheet (Figures 11A-C).
Regarding claim 4, Cross discloses that the tongue piece is provided with a connector (42) to which a connector of the terminal is connected (50, see Figure 15).
Regarding claim 9, Cross discloses that the sensor sheet includes a first sheet to be applied to the skin of the subject (118), a second sheet stuck to a front surface side of the first sheet (72), and a base material on which a wire is formed (32); and the tongue piece extends from the base material (Figure 8 and as detailed above).
Regarding claim 10, Cross discloses a sensor sheet for biological information measurement, the sensor sheet comprising: a sheet to be applied to a skin of a subject (22); and a tongue piece provided in a center area of the sheet (26) and enables a terminal to be attached thereto in such a manner that the terminal is at least partially floated above the sheet (10 see Figures 8, 11A-C, and 14-15).
Regarding claim 11, Cross discloses that the tongue piece extends from a base material on which a wire is formed (base material 32, tongue 26, see Figure 8).
Regarding claim 12, Cross discloses the tongue piece (26) is provided with a connector (140, Figure 14) to which a connector of the terminal is to be connected .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Russell US Publication 2015/0094558 (hereinafter Russell).
Regarding claims 5-6, Cross teaches a general rejoinable joining device (114) for connecting the components together but is silent on it being part of the sheet or the terminal. Russell teaches an ECG monitoring patch that includes a rejoinable joining device being a hook-and-loop fastener which is provided in each of the terminal and/or the sensor sheet (terminal 210, tongue 205, sheet 405 and rejoinable joining device [0034] which details hook-and-loop fasteners. It would have been obvious to the skilled artisan before the effective filing date to utilize the rejoinable joining device as taught by Russell in lieu of the clips/snaps of Cross as they are art recognized equivalents. 
Regarding claims 7-8, Cross discloses a gel buffer is disposed between the rejoinable joining device and the skin of the subject (element 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794